DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,419,677. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite similar image capturing apparatuses comprising a display, image sensor, memory, circuitry to detect an input trigger and select images in response to the input trigger, control display of the selected image, and where part of the display is defined as an operation touch area to be used by a user to selectively switch among images, and switch from the selected image to another image through a drag operation, wherein a number of frames to be switched from a currently displayed image corresponds to a displacement of an instruction object during the drag operation, and control the display to display another image.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0129854 to Onoda and further in view of U.S. Pub. No. 2011/0025711 to Doi (“Doi”).
 	Regarding claim 1, Onoda teaches an image capturing apparatus comprising: 
a display (reference number 15, image displaying section);
an image sensor configured to capture a plurality of images at a capture rate (reference number 5, CCD; paragraph 59 teaches an example of a capture rate of 60 frames per second); 
a memory configured to store the plurality of captured images (reference number  13 DRAM, see paragraph 53 teaching the DRAM stores captured image data); and 
circuitry configured to detect an input trigger (paragraph 65 teaches the CPU judges whether the shutter button is depressed based on the key inputting section 11, this is detecting an input trigger),
images are captured before the shutter is fully depressed, see paragraph 68 teaching that image data is picked up before the shutter is fully depressed),
select one of the plurality of images in response to the input trigger, control the display to display the selected image (steps S10-S11 of Figure 2 teach selecting and displaying the selected image)
Onoda is silent on wherein at least a part of the display which displays the selected image is defined as an operation touch area to be used by a user to selectively switch among the plurality of images, switch from the selected image to another image among the plurality of images through a drag operation in the operational touch area, wherein a number of frames to be switched from a currently displayed image corresponds to a displacement of an instruction object in a predetermined direction in the operational touch area during the drag operation, and control the display to display said another image.
Doi teaches at least a part of the display which displays the selected image is defined as an operation touch area (reference number 192, touch panel) to be used by a user to selectively switch among the plurality of images (see switching operation shown in Figures 20A-20D), switch from the selected image to another image among the plurality of images through a drag operation in the operational touch area (seen in the example of Figures 20A-20D), wherein a number of frames to be switched from a currently displayed image corresponds to a displacement of an instruction object in a see Figure 27, S950, long-contacting scroll operation), and control the display to display said another image (Figure 20D shows display of the other image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Onoda with that of Doi to combine the long-contacting drag to scroll multiple images taught by Doi with the camera device of Onoda so the user may easily and intuitively scroll through captured images, thereby enhancing playback functions to improve ease to the user. 
 	Regarding claim 2, Onoda in view of Doi teach the image capturing apparatus of claim 1, Onoda further teaches wherein a magnitude of a capacity of memory is at least a magnitude of the capture rate over two seconds (paragraph 191 teaches that the post full-press capture period is two seconds, for example).
	Regarding claim 7, Onoda in view of Doi teach the image capturing apparatus of claim 1, Onoda further teaches wherein the memory is a ring buffer that is configured to store the plurality of captured images at sequential memory locations (see paragraph 63).
	Regarding claim 8, Onoda in view of Doi teach the image capturing apparatus of claim 1, Doi further teaches wherein the circuitry is configured to define an entirety of the display as the operational touch area (see Figure 20A for example).
	Claims 9-10 are rejected similarly to claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda in view of Doi further in view of U.S. Pub. No. 2012/0106852 to Khawand (“Khawand”).
 	Regarding claim 3, Onoda in view of Doi teach the image capturing apparatus of claim 1, wherein the circuitry is further configured to assign information to one or more of the plurality of captured images (see Onoda in Figure 2 at step S7), the information corresponding to a time at which said one or more of the plurality of captured images were captured by the image capturing apparatus (see paragraph 67).  However, Onoda does not teach the information is a time stamp.  
	Khawand teaches that images captured in a burst mode are time stamped (see paragraph 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Onoda with that of Doi to use time stamps as taught by Khawand to better manage organization of the images with respect to time.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda in view of Doi further in view of U.S. Pub. No. 2012/0311499 to Dellinger (“Dellinger”).
 	Regarding claim 4, Onoda in view of Doi teach the image capturing apparatus of claim 1, but are silent on the input trigger is a touch operation detected by the circuitry' on a surface of the display.  Dellinger teaches an image capture apparatus with a touch screen that displays a shutter icon (see Figure 5L).  When a user presses the shutter icon, an image is captured and stored (see paragraph 206).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Onoda in view of Doi with that of Dellinger to allow the user to capture an image by touching the touch screen display while watching a live preview of the scene to be captured, to enhance convenience for the user.  
 	Regarding claim 5, Onoda in view of Doi further in view of Dellinger teaches the image capturing apparatus of claim 4, Dellinger further teaches wherein the input trigger corresponds to a touch operation performed at a corresponding position to a displayed position of a shutter button that is displayed on the display (see Figure 5L).
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda in view of Doi further in view of U.S. Pub. No. 2009/0002335 to Chaudhri (“Chaudhri”).
 	Regarding claim 6, Onoda in view of Doi teach the image capturing apparatus of claim 1, but are silent on wherein the operational touch area includes a marker that indicates a direction of movement of the displacement.
	Chaudhri teaches a camera with a touchscreen (see paragraphs 74, 84) where the operation touch area includes a marker that indicates a direction of movement of the displacement (see Figure 19H, showing arrow symbols at the sides of the scroll bar).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Onoda in view of Doi with that of Chaudhri to add the scroll control indicators to the camera device of Onoda in view of Doi so the user can easily see the images and scroll through the images quickly.   
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664